PER CURIAM.
A.M.K. appeals the trial court's judgment and decree of paternity that awarded her and S.L.B. joint physical custody and joint legal custody of the parties' child. Finding that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and did not erroneously declare or apply the law, we affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).